[ex103x1x1.jpg]



45 East Putnam Avenue • Greenwich, CT 06830
Tel: 203.422.2300 • Fax: 203.422.2330
Email: ggc@globalgoldcorp.com





Juan José Quijano
Fernández                                                                                                                                                                                                                                                                          
October 3, 2008
Juan José Quijano Claro
El Vergel 2316
Santiago Chile



RE: Terms for Transfer of Chiloe and Ipun Island Properties

Gentlemen:

     This letter amends the terms of our prior agreements on the Ipun and Chiloe
projects in light of current circumstances. This agreement is subject to
confirmation by our board of directors, which shall act on or before October 15,
2008.

     The Chiloe and Ipun projects shall be transferred to you according to the
agreed legal form in Chile from the existing Global Gold Valdivia joint venture
company on or before November 1, 2008. Global Gold Corporation for itself and
its subsidiaries will have no further rights or obligations regarding those
properties, ceding all of its rights to you.

     The consideration you shall provide to Global Gold or its designee for this
transfer shall include: (a) $200,000 USD, fifty percent of which will be paid at
the closing and the other fifty percent to be paid within sixty days; (b)
certain second hand equipment and parts used for mining which are currently on
or around the territory of the Global Gold Valdivia joint venture to be
specified in the mutually agreed transfer documents, including a Caterpillar 966
wheel loader, a Warner Swasey excavator, and a Caterpillar 290 kva generator;
(c) certain land rights, buildings and improvements which are currently on or
around the territory of the Global Gold Valdivia joint venture, generally
described as an approximately five hectare property, known as Lote Nº11,
situated in Pureo, where Amparo and Pureo mining properties are located, and
approximately ten hectares including two properties with their buildings,
situated in the area where the mining property Guadalupe 61-120 is located, all
as to be specified in the mutually agreed transfer documents; and (d) a first
priority right of payment from your share of profits of the Global Gold Valdivia
joint venture company of $200,000 USD.

     If you have any comments or questions on this feel free to call me
directly. If you are in agreement with the foregoing, please so indicate by
signing and returning one copy of this letter agreement, whereupon it will
constitute our agreement with respect to the subject matter hereof.



  Sincerely yours,

Global Gold Corporation

By:__________________
Van Z. Krikorian, Chairman



Confirmed and Agreed to this 3rd day of October 2008:



 
_______________________                                                                                                                                             ____________________
Juan José Quijano
Fernandez                                                                                                                                              
Juan José Quijano Claro



--------------------------------------------------------------------------------